            Case 3:20-cv-01648-AC         Document 7        Filed 12/04/20      Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

LEANDRE LARONN MENEFEE,
                                                                          Case No. 3:20-cv-01648-AC
               Plaintiff,
                                                                                ORDER TO DISMISS
       v.

WASHINGTON COUNTY CIRCUIT COURT;
KEVIN BARTON; and ANDREW FREEMAN,

               Defendants.

MOSMAN, Judge.

       Plaintiff, an adult in custody at the Coffee Creek Correctional Facility , brings this civil rights

action pursuant to 42 U.S.C. § 1983. Pursuant to an Order entered this date, the court granted

plaintiff’s Application to Proceed In Forma Pauperis. However, for the reasons set forth below, the

court dismisses plaintiff’s Complaint.

                                          BACKGROUND

       At the time he filed his Complaint, plaintiff was in custody at the Washington County Jail

as a pretrial detainee. In the caption of his Complaint, plaintiff names as defendants “Washington


1 - ORDER TO DISMISS
          Case 3:20-cv-01648-AC           Document 7        Filed 12/04/20      Page 2 of 6




County Circuit Court; Kevin Barton Esq., and Andrew Freeman, Esq.” At pages two and three of

the Complaint, plaintiff identifies four defendants: (1) Washington County Circuit Court (All

Involved/Judges & D.A.); (2) Kevin Barton, District Attorney; (3) Andrew Freeman, Deputy District

Attorney; and (4) Washington County Jail, Sheriff Pat Garrity [sic].

        Plaintiff’s Complaint is not a model of clarity. He identifies the federal constitutional or

statutory rights he claims are being violated by defendants as follows: “Forced Slavery! Kidnapping,

held hostage, misrepresentation, misapplication of statutes, crimes against humanity, war crimes.”

Plaintiff appears to challenge the legality of his confinement at the Jail and the prosecution of crimes

against him. By way of remedy, plaintiff seeks money damages.

                                            STANDARDS

        A district court must dismiss an action initiated by a prisoner seeking redress from a

governmental entity or officer or employee, if the Court determines that the action (i) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2) & 1915A(b).

When a plaintiff is proceeding pro se, the court must construe the pleadings liberally and afford the

plaintiff the benefit of any doubt. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Moreover, before

dismissing a pro se civil rights complaint for failure to state a claim, the court supplies the plaintiff

with a statement of the complaint’s deficiencies. Karim-Panahi v. Los Angeles Police Dept., 839

F.2d 621, 623-24 (9th Cir. 1988); Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987). A pro se

litigant will be given leave to amend his or her complaint unless it is clear that the deficiencies of

the complaint cannot be cured by amendment. Karim-Panahi, 839 F.2d at 623; Lopez v. Smith, 203

F.3d 1122, 1130-31 (9th Cir. 2000).


2 - ORDER TO DISMISS
          Case 3:20-cv-01648-AC           Document 7        Filed 12/04/20      Page 3 of 6




                                            DISCUSSION

I.      Procedural Deficiencies

        Pursuant to Rule 3 of the Federal Rules of Civil Procedure, “[a] civil action is commenced

by filing a complaint with the court.” Pursuant to Rule 8(a)(2) of the Federal Rules of Civil

Procedure, a complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” “Each allegation must be simple, concise and direct.” Fed. R. Civ. P.

8(d)(1). If the factual elements of a cause of action are scattered throughout the complaint but are

not organized into a “short and plain statement of the claim,” dismissal for failure to satisfy Rule 8(a)

is proper. Sparling v. Hoffman Constr. Co., 864 F.2d 635, 640 (9th Cir. 1988); see also Nevijel v.

North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981) (district court may dismiss an action

with prejudice due to a litigant’s failure to comply with Rule 8(a) if meaningful, less drastic

sanctions have been explored); McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (complaints

that are “argumentative, prolix, replete with redundancy, and largely irrelevant” and that “consist[]

largely of immaterial background information” are subject to dismissal under Rule 8); Cafasso,

United States ex rel. v. General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1059 (9th Cir. 2011)

(citing cases upholding Rule 8 dismissals where pleadings were “verbose,” “confusing,” “distracting,

ambiguous, and unintelligible,” “highly repetitious,” and comprised of “incomprehensible

rambling”). Plaintiff’s Complaint does not satisfy the pleading requirements of Rule 3 or Rule 8.

        Pursuant to Rule 10(a) of the Federal Rules of Civil Procedure, “[t]he title of the complaint

must name all the parties; the title of other pleadings, after naming the first party on each side, may

refer generally to other parties.” As noted, the defendants identified in the caption of plaintiff’s

Complaint differ from those identified at page two. Should plaintiff file an Amended Complaint


3 - ORDER TO DISMISS
          Case 3:20-cv-01648-AC          Document 7        Filed 12/04/20      Page 4 of 6




curing the substantive deficiencies noted below, the Court advises plaintiff to clearly identify all

intended defendants in the caption thereof.

II.    Substantive Deficiencies

       To state a claim under 42 U.S.C. § 1983, a complaint must allege that a defendant, while

acting under color of state law, caused a deprivation of the plaintiff’s federal rights. 42 U.S.C. §

1983; West v. Atkins, 487 U.S. 42, 48 (1988) (citations omitted); Taylor v. List, 880 F.2d 1040, 1045

(9th Cir. 1989) (citation omitted). A § 1983 plaintiff must establish both causation-in-fact and

proximate (i.e., legal) causation. See Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.

2008). Allegations regarding Section 1983 causation “must be individualized and focus on the duties

and responsibilities of each individual defendant whose acts or omissions are alleged to have caused

a constitutional deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (citations omitted).

“Sweeping conclusory allegations [regarding causation] will not suffice[.]” -Id. (citation omitted).

       Prosecutors are absolutely immune from liability for damages caused by conduct within the

scope of their authority and “‘intimately associated with the judicial phase of the criminal process.’”

Burns v. Reed, 500 U.S. 478, 486 (1991) (quoting Imbler v. Pachtman, 424 U.S. 409, 431 (1976)).

Absolute prosecutorial immunity is not defeated by a showing of malicious or wrongful conduct.

Imbler, 424 U.S. at 431. Plaintiffs’ complaint appears to involve conduct associated with the judicial

phase of the criminal process. Accordingly, plaintiff’s claims against defendants Barton and

Freeman are barred by prosecutorial immunity.

       In any event, to the extent plaintiff alleges defendant unlawfully held plaintiff in custody, “to

recover damages for an allegedly unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction or sentence invalid, a § 1983


4 - ORDER TO DISMISS
          Case 3:20-cv-01648-AC          Document 7       Filed 12/04/20      Page 5 of 6




plaintiff must prove that the conviction or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such determination, or called

into question by a federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S.

477, 486-87 (1994). Thus, a prisoner may not challenge his custody under § 1983, whether he seeks

monetary damages or injunctive release, until that term of custody has been set aside. See Guerrero

v. Gates, 442 F.3d 697, 703 (9th Cir. 2006) (holding wrongful arrest, malicious prosecution, and

conspiracy to bring false charges barred by Heck); Cabrera v. City of Huntington Park, 159 F.3d

374, 380 (9th Cir. 1998) (holding false arrest and imprisonment claims were Heck-barred until

conviction is invalidated). Such claims “necessarily imply” the invalidity of a conviction. See, e.g.,

Valdez v. Rosenbaum, 302 F.3d 1039, 1049 (9th Cir. 2002) (finding that pretrial detainee’s claim that

he was denied access to a telephone to call his attorney was Heck-barred).

       Success on plaintiff’s claims here would call into question the validity of his confinement

at the Washington County Jail. Accordingly, plaintiff’s claim must be dismissed.

       Finally, plaintiff’s claims in this case are largely duplicative of those alleged in his other

pending actions. See, e.g., Menefee v. Washington Co. Jail, et al., Case No. 3:20-cv-01499-AC;

Menefee v. Washington Co. Circuit Court, et al., Case No. 3:20-cv-01647-AC. Plaintiff has no right

to have two multiple cases pending based on the identical facts. See Tripati v. First Nat’l Bank &

Trust, 821 F.2d 1368, 1370 (9th Cir. 1987) (dismissing as frivolous claim arising out of the same

series of events and alleging the same facts as another pending action); see also Boag v. McDougall,

454 U.S. 364, 365 n.1 (1982) (§ 1915(d) gives district court broad discretion to take judicial notice

of previously filed civil rights actions); Hernandez v. Denton, 861 F.2d 1421, 1425 (9th Cir. 1988),




5 - ORDER TO DISMISS
          Case 3:20-cv-01648-AC          Document 7       Filed 12/04/20      Page 6 of 6




rev’d on other grounds, 112 S.Ct. 369 (1992) (in forma pauperis plaintiff has no right to bring

repetitive or duplicative claims).

                                          CONCLUSION

       Based on the foregoing, the Court DISMISSES plaintiff’s Complaint. Plaintiff may file an

Amended Complaint, curing the deficiencies noted above, within 30 days of the date of this order.

Plaintiff is advised that failure to file an Amended Complaint shall result in the dismissal of this

proceeding, with prejudice.

       Because plaintiff has not established extraordinary circumstances warranting the referral of

this case to a member of the pro bono panel, the court DENIES plaintiff’s Motion for Appointment

of Counsel (ECF No. 5).

       The Court DENIES plaintiff’s “Motion for Injunctive Relief to Stop Irreparable Harm” (ECF

No. 4) as plaintiff has not established a likelihood of success on the merits. See Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008).

       IT IS SO ORDERED.

       DATED this 4        day of December, 2020.

                                               M/chaet hJ. Most11a11
                                               Michael W. Mosman
                                               United States Magistrate Judge




6 - ORDER TO DISMISS
